Response to Applicant’s Arguments
	Applicant’s arguments filed 8/26/2021 have been fully considered and they are persuasive.
				Reason for Allowance
The following is an examiner’s statement of reasons for allowance: obtaining a clothing template mesh for the clothing, the clothing template mesh including a set of vertices and a garment parameter associated with a given size; subjecting the clothing template mesh to a non-linear regressor trained on a plurality of examples of deformations in training garment models due to a plurality of training body model parameters, the plurality of training body model parameters including a plurality of shape parameters and a plurality of pose parameters, the non-linear regressor configured to obtain deformations to the set of vertices of the clothing template mesh based, at least in part, on the body parameters of the body template mesh; and providing an output garment mesh of the clothing reflecting the deformations of the clothing in the given size by the body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616